Title: To Thomas Jefferson from Alexandre Maurice d’Hauterive, 10 September 1793
From: Hauterive, Alexandre Maurice d’
To: Jefferson, Thomas



New york Le 10. Sepre. 1793. L’an deux de la république française.

J’ai Envoyé, Monsieur, votre Lettre au ministre plénipotentiaire de la république à qui elle auroit dû être adressée, car accredité auprès du Gouvernement de L’Etat de New york, je n’ai de relations officielles avec Le Gouvernement général que par la médiation du Gouvernement Local, ou par celui du Ministre plénipotentiaire de la République. J’ai encore Moins du M’attendre aux reproches que votre Lettre Exprime. J’ai protesté auprès du Gouvernement Local et auprès de vos Cours pour maintenir les droits nationaux; J’ai invité au Soutien de la Cause de la Liberté les Français Soldats, matelots et amis de la Liberté: car tous les français qui ne Sont pas Soldats ou Matelots et amis de la Liberté, ont besoin qu’on les avertisse qu’ils n’ont accès ni au Consulat, ni sur les Vaisseaux de la République; Si ces actes qui Sont dans la Ligne, je ne dis pas de mes droits, mais de mes Devoirs m’attirent la Disgrace du Gouvernement de ce Paÿs, Je suis obligé de vous Declarer, Monsieur, qu’aucun avantage, qu’aucun inconvenient personnels n’entrent dans les Motifs qui me Determinent. Quant aux Menaces qui terminent votre Lettre, il m’est impossible d’y répondre: car elles attentent à L’honneur d’une puissante République qui m’a imposé une Loi que je trouve bien facile à Suivre, celle de ne rien Craindre au monde, que le malheur de transiger Sur Ses droits ou Sur mes Devoirs. J’Espere, Monsieur, que Je n’aurai jamais ce reproche à me faire. Dureste, Monsieur, Je recevrai Sur cet objet les ordres du ministre de le république française et J’y obeïrai.

 Hauterive  Consul

